W. SHARP, Judge.
We affirm the summary denial of Evans’ motion filed pursuant to Florida Rule of Criminal Procedure 3.850. His allegations that trial counsel was ineffective because he failed to present a possible involuntary intoxication defense are general and vague. They do not prima facie establish an ineffective assistance ground. See Stevens v. State, 693 So.2d 144 (Fla. 5th DCA 1997). The record refutes Evans’ allegation that he was unaware of the consequences of being sentenced as an habitual offender. Evans’ stipulation that he qualified as an habitual offender renders any failure by the trial court to make a formal finding on this issue harmless error. DaCosta v. State, 647 So.2d 818 (Fla.1994).
AFFIRMED.
HARRIS and ANTOON, JJ., concur.